FILED
                           NOT FOR PUBLICATION                              DEC 21 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   16-10041

              Plaintiff-Appellee,                D.C. No. 2:15-cr-00187-APG

 v.
                                                 MEMORANDUM*
LOURDES GRACIELA RODRIGUEZ-
CASTILLO, a.k.a. Melissa Rodriguez,

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Andrew P. Gordon, District Judge, Presiding

                          Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      Lourdes Graciela Rodriguez-Castillo appeals from the district court’s

judgment and challenges the 57-month custodial sentence and 3-year term of

supervised release imposed following her guilty-plea conviction for being a


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
deported alien found unlawfully in the United States, in violation of 8 U.S.C.

§ 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Rodriguez-Castillo contends that the district court procedurally erred by

failing to explain why it was imposing a term of supervised release, despite the

contrary directive of U.S.S.G. § 5D1.1(c). We review for plain error, see United

States v. Valencia-Barragan, 608 F.3d 1103, 1008 (9th Cir. 2010), and find none.

The court sufficiently explained Rodriguez-Castillo’s term of supervised release.

See United States v. Castro-Verdugo, 750 F.3d 1065, 1072 (9th Cir. 2014).

      Rodriguez-Castillo also contends that her 57-month custodial sentence and

3-year term of supervised release are substantively unreasonable. The custodial

sentence is substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing

factors and the totality of the circumstances, including Rodriguez-Castillo’s

criminal and immigration history. See U.S.S.G. § 2L1.2 cmt. n.8; Gall v. United

States, 552 U.S. 38, 51 (2007). Moreover, the district court did not abuse its

discretion in imposing the term of supervised release as an added measure of

deterrence and protection. See U.S.S.G. § 5D1.1 cmt. n.5; United States v.

Valdavinos-Torres, 704 F.3d 679, 692-93 (9th Cir. 2012).

      AFFIRMED.




                                          2                                      16-10041